Citation Nr: 1815327	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for Osgood Schlatter's disease with patellofemoral pain, left knee.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1980 to October 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO, inter alia, granted service connection  and assigned an initial 10 percent rating for Osgood Schlatter's disease with patellofemoral pain, left knee, effective July 27, 2009.  In August 2010, the Veteran filed a notice of disagreement (NOD) with respect to the assigned rating.  A statement of the case (SOC) was issued in December 2013, and, in February 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Following a VA examination in November 2015, the RO issued a supplemental SOC (SSOC) in December 2015.  

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

Notably, the record reflects several changes of representation during the pendency of the appeal-to include as indicated,  most recently, by a power of attorney (POA) in favor of an accredited agent, followed by a POA in favor of the Massachusetts Department of Veterans' Services, a Veterans Service Organization (VSO).   Because the record did not clearly indicate  that one individual or organization is currently  representing the Veteran, in January 2018, the Board sent to the Veteran a letter requesting clarification as to representation; copies of the letter were also sent to the agent and the VSO.  The letter clearly indicated that if no response was received from either the Veteran or his new, clarified representative within 30 days of the letter, VA would assume that the veteran is represented by the Massachusetts Department of Veterans' Services (as reflected in the most recent POA), and proceed with adjudication.  As no response to the letter has been received, consistent with the terms therein, the indicated VSO is recognized as the Veteran's representative (as reflected on the title page). 
 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All such records have been reviewed.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).    VA will notify the Veteran when  further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the pendency of this appeal, the Veteran was assigned a separate, 10 percent rating for a left knee surgical scar associated with his service-connected left knee disability, effective,  November 6, 2015.  During the  November 2016 Board hearing, the Veteran's representative indicated that the Veteran was seeking an earlier effective date for the scar.  However, this claim has not been adjudicated by the AOJ, and is not properly before the Board.  Hence, this matter is referred to AOJ for appropriate action.   See 38 C.F.R. § 19.9(b) (2017). 


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal, prior to appellate consideration, is warranted.  Specifically, the record reflects that there are potentially pertinent records outstanding.  

The claims file includes records of the Veteran's treatment from the Boston VA Healthcare System and the Boston VA Medical Center (VAMC) dated through 2012.  During the November 2016 Board hearing, the Veteran indicated  that he underwent surgery and received treatment at the Jamaica Plain VA Medical Center (VAMC) and physical therapy at the West Roxbury Outpatient Treatment Clinic (OPTC); these facilities were noted to be a part of the Boston VA  Healthcare System.  The Veteran indicated that he receives private treatment  at the High Park Pain Clinic in High Park, Massachusetts (complete records for which are not of record).   These statements indicate that, there are outstanding l VA and private treatment records that have not been obtained.  

As for VA records, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain  all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards to any private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish appropriate authorization to obtain complete records from the High Park Pain Clinic (noted above). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to further left knee examination, if appropriate)  prior to adjudicating the claim on appeal.  

Accordingly, the claim is hereby REMANDED for the following action:

1.  Obtain from the Boston VA Healthcare System all outstanding records of VA evaluation and/or treatment of the Veteran since December 2012, to particularly include all in- and out-patient records from the Jamaica Plains VAMC, and all records from the West Roxbury OPTC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.  

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran appropriate authorization to obtain, complete treatment records from the High Park Pain Clinic in High Park, Massachusetts, as well as from any other private (non-VA) treatment provider.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Legacy Content Manager (Virtual VA) file(s) since the last adjudication of the claim) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

